Order reversed, with costs, and the matter remitted to Special Term with directions to remand the application to the State Liquor Authority, in the following memorandum: Since the death of Mr. Lanzilli’s son has resulted in a change in circumstances, and since the record before us is exceedingly meagre, the proceeding should be remitted to the Authority for further investigation and consideration of the merits of the application.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan and Gibson. Judges Breitel and Jasen dissent and vote to affirm in the following memorandum: In denying this application for a restaurant-liquor license, the Authority properly exercised its discretion under the Alcoholic Beverage Control Law. On the record presented, even if it were meagre, which it is not conceded to be, there is sufficient basis to sustain the Authority’s determination and it should not be disturbed.